Citation Nr: 1316782	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  08-26 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1989.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which, in pertinent part, granted a 10 percent evaluation for left shoulder impingement with AC joint degenerative joint disease effective August 23, 2006, continued a 10 percent evaluation for right shoulder arthritis with AC joint dysfunction and impingement syndrome, and granted a 10 percent evaluation for degenerative changes in the lumbar spine effective August 23, 2006.  In an April 2010 rating decision, the RO granted an increased 30 percent evaluation for the right shoulder effective October 14, 2008, and an increased 20 percent evaluation for the left shoulder effective December 11, 2008.  

In a May 2012 decision, the Board denied increased ratings for the service-connected left shoulder impingement and lumbar spine degenerative changes, and granted separate 10 percent ratings for neurological manifestations in the left and right lower extremities secondary to degenerative changes in the lumbar spine.  The Board also referred the issue of entitlement to a TDIU to the RO for adjudication.  

The Veteran appealed the May 2012 decision to the United States Court of Appeals for Veterans Claims (Court or CAVC) insomuch as it referred, rather than remanding or adjudicating the issue of entitlement to a TDIU.  The Veteran did not challenge the Board's denial of an increased rating for the service-connected left shoulder disability and degenerative changes of the lumbar spine.  In October 2012, the Court granted a Joint Motion for Partial Remand, and the part of the Board's decision, only to the extent that it referred, rather than remanding, or adjudicating the issue of entitlement to a TDIU was remanded for action consistent with the terms of the Joint Motion.  The appeal as to the remaining issues was dismissed.  For these reasons, the Board finds that the only issue presently before the Board is entitlement to a TDIU.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Court remanded the present appeal to the Board in October 2012 for compliance with the instructions in the October 2012 Joint Motion for Partial Remand.  The Joint Motion provides that the Board erred when it referred, rather than adjudicating or remanding the issue of entitlement to a TDIU pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, during a March 2010 VA examination, the Veteran reported that he was laid off from a writing job because he could not sit as a result of physical disabilities.  The Veteran also submitted medical evidence in support of his claim in October 2006, which included a June 2003 private evaluation (dated prior to the relevant appeal period) showing that the Veteran was totally disabled due to a back disability.  Thus, the Board was required to consider the issue of entitlement to a TDIU as a part of the claim of entitlement to an increased rating for the lumbar spine disability, which was in appellate status at the time the question of unemployablility was raised. 

The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  In that regard, it does not appear from the record that the Veteran has received proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU to include elements of a claim for an extraschedular evaluation under 38 C.F.R. § 4.16(b), nor has the issue been adjudicated by the RO in the first instance.  

The Veteran should be afforded an opportunity to submit additional evidence in support of his claim on remand and the RO should take any additional development as deemed necessary.  If RO finds that a VA examination is necessary for disposition of the claim, the Veteran should be afforded such.  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  The RO should adjudicate the issue of entitlement to a TDIU based on the additional evidence of record, to include a March 2013 private vocational assessment which the Veteran has submitted in support his claim.  

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2012).  TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Additionally, disabilities of one or both upper extremities, including the bilateral factor, will be considered as one disability.  See 38 C.F.R. § 4.16(a). 

Prior to December 11, 2008, the Veteran's combined rating failed to meet the schedular percentage standards of section 4.16(a).  Thus, prior to December 11, 2008, the claim for a total rating may be considered only on an extraschedular basis under section 4.16(b).  Therefore, the RO should consider on remand whether a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of a TDIU, prior to December 11, 2008, is warranted under 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU to include elements of a claim for an extraschedular evaluation under 38 C.F.R. § 4.16(b). 

2.  After all available evidence has been associated with the record, the RO should review the evidence and determine if further development is warranted.  The RO should take any additional development as deemed necessary.  If the RO finds that a VA examination is warranted, the record should be made available to the examiner for review prior to examination and the examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of service-connected disabilities.  The VA examiner must provide an explanation for all opinions and conclusions reached. 

3.  After all development has been completed, the RO should adjudicate the issue of entitlement to a TDIU based on the evidence of record, to include a March 2013 vocational assessment submitted by the Veteran.  The RO should consider whether a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of a TDIU, prior to December 11, 2008, is warranted under 38 C.F.R. § 4.16(b).  If the benefits sought are not granted, the RO should furnish the veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012).  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



